Exhibit 10(v)

Administrative Regulations for the

Executive Management Annual Incentive Compensation Program

under the United States Steel Corporation 2005 Annual Incentive Compensation
Plan

As amended by the Compensation & Organization Committee on January 29, 2007

 

1. Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Program (the “Program”) under
and pursuant to the authority provided in the Board of Directors’ April 26, 2005
delegation to the Committee and Section 3 of the United States Steel Corporation
2005 Annual Incentive Compensation Plan (the “Plan”).

 

  A. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.

 

  B. Compensation consultant. The Committee may engage a compensation consultant
to assess the competitiveness of various target Award levels and advise the
Committee.

 

2. Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee or Senior Officers (“Participants”).

 

  A. Executive Management. All Executive Management employees of USS, its
subsidiaries and affiliates designated via written notice as participants by the
Committee are eligible to participate (“Eligible Employees” or “Participants”).

 

  B. New Participants. A Participant who was not a Participant on the first day
of the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate but shall be ineligible to participate in this program
for any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program; provided, however, that a Covered
Employee (as defined in section 162(m) of the Internal Revenue Code) may so
participate only if he or she becomes a Participant effective not later than 90
days after the beginning of the Performance Period.

 

  C. Rights. No Participant or other employee shall have any claim to be granted
an Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant’s employment at any time.

 

3. Performance Period.

 

  A. Calendar year. Unless otherwise determined by the Committee at the
commencement of each Performance Period, each such Performance Period shall be a
calendar year.

 

1 of 7



--------------------------------------------------------------------------------

4. Performance Goal Setting.

 

  A. Performance Goals. The Corporate Performance Goals for the Performance
Period shall be the targets assigned to each of the Corporate performance
measures, which shall be set by the Committee during the first 90 days of the
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Corporate performance measures
will be the following objective measures:

 

  (1) Return on Capital Employed (ROCE). Return on Capital Employed shall mean,
for the Performance Period, income from consolidated worldwide operations
(including minority interests), divided by consolidated worldwide capital
employed (including minority interests) expressed as a percentage. Capital
employed shall be calculated by using the average of the opening balance and the
end of each quarter during the Performance Period for the sum of net fixed
assets, inventories and accounts receivable, less accounts payable. For purposes
of calculating ROCE, income from consolidated worldwide operations shall exclude
the following:

 

  (a) charges or credits for business dispositions and divestitures, asset sales
not made in the ordinary course of business, plant closures, long-lived asset
impairments, acquisitions, workforce reductions and other restructuring charges,
contingent liability and tax accrual changes for items or events not related to
the Performance Period, and changes in accounting principles that:

 

  i. are, in magnitude, each $5 million or greater, and

 

  ii. relate to items or events not contemplated by the Corporation’s Business
Plan for the relevant Performance Period, as such Business Plan is presented to
the Board in January of the year relating to the Performance Period, and

 

  (b) charges or credits for extraordinary items all as determined by reference
to generally accepted accounting principles at the time of calculation;

provided, however, the calculated ROCE resulting from the foregoing exclusions
shall be reduced to the extent it exceeds the calculation of return on capital
employed under the United States Steel Corporation Short Term Incentive Plan for
Non-Union Salaried Employees for the same Performance Period;

provided, further, the forgoing limit shall not limit the Committee’s authority
to exercise additional downward discretion either in determining the value of
ROCE or in calculating any related award.

 

  (2) Shipment Tons. Shipment Tons shall mean the number of worldwide tons of
steel products shipped for the Performance Period, determined consistent with
external reporting practices. This performance measure is to be adjusted in
accordance with Section 4.A.(4) of these Regulations.

 

2 of 7



--------------------------------------------------------------------------------

  (3) Citizenship Measures. Citizenship Measures shall mean:

 

  (a) Safety Performance. Safety Performance shall mean the improvement, if any,
from Performance Period to Performance Period in the number of serious injury
cases during the Performance Period involving United States Steel Corporation
domestic (including Canada and expatriates working at USSK and USSB) represented
and non-represented employees (including employees of the businesses related to
Transtar, ProCoil, UEC, and Met-Chem) and the non-exempt employees of the United
States Steel and Carnegie Pension Fund. A serious injury shall mean an injury
that prevents an employee from returning to work for 45 days or more. This
performance measure is to be adjusted in accordance with Section 4.A.(4) of
these Regulations. The Corporation’s Short-Term Incentive Plan for Non-Union
Salaried Employees should utilize this same Safety Performance measure.

 

  (b) Workforce Diversity. Workforce Diversity shall mean the improvement, if
any, from Performance Period to Performance Period in the ratio of the number of
minority full-time domestic (including expatriates) represented and
non-represented employees and the number of female full-time domestic (including
expatriates) represented and non-represented employees divided by the total
number of full-time domestic (including expatriates) represented and
non-represented employees employed, in each case, as of December 31st of the
Performance Period. Employees, for purposes of this definition, shall mean the
employees of United States Steel Corporation and the employees of the United
States Steel and Carnegie Pension Fund. This measure shall be calculated using
the numbers for minorities and females that would have been reported for the
relevant Performance Period to the Equal Employment Opportunity Commission were
such reporting to be made as of December 31 of the Performance Period. This
performance measure is to be adjusted in accordance with Section 4.A.(4) of
these Regulations.

 

  (c)

Toxic Emission Improvement. Toxic Emission Improvement (also referred to as
“Environmental Emission Improvement”) shall mean the improvement, if any, from
Performance Period to Performance Period in the number of occurrences of
noncompliant environmental emissions determined in accordance with our air and
water permits at our domestic and foreign production units and facilities
(excluding our joint ventures). For purposes of the Environmental Emission
Improvement performance measure only, the Performance Period shall be the same
Performance Period used for the other performance measures except that such
period shall

 

3 of 7



--------------------------------------------------------------------------------

 

begin one calendar month prior to the month in which the Performance Period
begins and shall end one calendar month prior to the month in which the
Performance Period ends (that is, December 1 to November 30). The occurrences of
noncompliant environmental emissions relating to production units/facilities at
which (i) the method and/or frequency of measuring permit compliance is revised
during the current Performance Period in response to governmental requirements
and/or (ii) are adjusted pursuant to Section 4.A.(4) of these Regulations shall
be excluded (x) consistent with Section 4.A.(4) hereof, from the current target
(that is, the number of occurrences during prior Performance Period) and the
current actual performance for the current Performance Period, and (y) unless
the Committee determines otherwise, from the next target (that is, the number of
occurrences during current Performance Period) and the next actual performance
for the next Performance Period.

 

  (4) Adjustments to performance measures. Consistent with Section 5.A.(2)(c)
hereof, all adjustments to performance measures, whether identified in this
paragraph or not, are conditioned upon the requirement that such adjustments can
be accomplished in conformance with Section 162(m) of the Internal Revenue Code.
In addition to the other adjustments to performance measures identified in these
Regulations, the Shipment Tons performance measure and the Citizenship Measures
shall each be adjusted in the event of an acquisition, disposition, startup or
shutdown of a business or production facility to exclude all measures, to the
extent all relevant data is available, relating to such business or production
facility from the target and from the related performance calculation for the
Performance Period during which the acquisition, disposition, startup or
shutdown occurs; provided, however, such adjustment will not pertain to the
Shipment Tons performance measure to the extent such acquisition, disposition,
startup or shutdown is recognized in the shipment tons making up the
Corporation’s business plan, as presented to its Board of Directors in January
of the year represented by the relevant Performance Period.

 

  B. Corporate or subsidiary level. Notwithstanding the Corporate performance
measure definitions, the Committee may assign Performance Goals for the
Corporate performance measures at the Corporate, subsidiary and/or affiliate
level for each Participant.

 

  C. Setting of Incentive Targets and Incentive Awards. The Incentive Targets,
defined as a percent of the Participant’s base salary (that is, the
Participant’s monthly base salary at the end of the relevant Performance Period
times 12), and Incentive Awards for all Performance Goals shall be set by the
Committee during the first 90 days of each Performance Period.

 

4 of 7



--------------------------------------------------------------------------------

  (1) The Committee shall establish and approve the relevant Incentive Targets
for each Participant as well as the related Incentive Award for achieving each
Performance Goal.

 

  (2) The Committee will assess the competitiveness of the various Incentive
Award levels.

 

  D. Performance Goal weighting.

 

  (1) Relative weighting. Unless otherwise determined by the Committee, the
relative weighting assigned to each of the performance measures shall be as
follows:

 

  (a) ROCE. Return on Capital Employed shall be 80% of the Incentive Target
value.

 

  (b) Shipment Tons. Shipment Tons shall be 20% of the Incentive Target value.

 

  (c) Citizenship Measures. Each of the Citizenship Measures shall add or
subtract 5% of the Incentive Target value, or have no impact on the Incentive
Award, depending upon actual performance with respect to each related
Performance Goal.

 

  (2) Maximum award level. The maximum award level shall be 215% of the
Incentive Target value with achievement of the highest ROCE Performance Goal
representing 160% of such award, achievement of the highest Shipment Tons
Performance Goal representing 40% of such award and achievement of the highest
Citizenship Measures Performance Goals adding 5% each to such award.

 

5. Performance Measurement Mechanics.

 

  A. Payout determination.

 

  (1) Evaluation. The Committee shall evaluate actual Corporate performance
against the Corporate Performance Goals for the Performance Period during the
first 60 days following the end of the relevant Performance Period.

 

  (2) Calculation.

 

  (a) Interpolation. Interpolation will be used to determine an Incentive Award
for performance that correlates to performance between the pre-determined ROCE
and Shipment Tons Performance Goals. Such interpolation will not be used in
connection with the Citizenship Measures.

 

5 of 7



--------------------------------------------------------------------------------

  (b) Maximum award. No one Participant may receive more than $5 million in
Incentive Awards for any one Performance Period under this Program.

 

  (c) Adjustments. At the commencement of each Performance Period, the Committee
may also determine that unusual items or certain specified events or occurrences
will be excluded from, or considered in connection with, any or all of the
calculations for such Performance Period; provided, however, that all such
adjustments must satisfy the requirements of Section 162(m) of the Internal
Revenue Code.

 

  (3) Negative discretion. The Committee retains negative discretion to reduce
any and all Incentive Awards to amounts below the amounts that would be payable
as a result of performance measured against the Performance Goals; however, the
Committee may not increase Incentive Awards above the amount payable as a result
of performance measured against the Performance Goals.

 

6. Timing of Payments. Payment of Annual Incentive Compensation, if any, under
this Program with respect to any Performance Period will be paid on the 5th
business day following the date of the Committee’s determination of any such
Incentive Award to be paid; provided, however, the payment of any such award
shall be paid on or before March 15 of the year following the end of the
relevant Performance Period.

 

7. Termination of Employment.

 

  A. Normal Retirement, Death, Disability, Termination without Cause. Following
a Participant’s Normal Retirement, Death, Disability or Termination without
Cause, a prorated value of such Participant’s target Award may be awarded by the
Committee based upon the number of complete months worked during the Performance
Period; provided that (i) such Award is calculated and delivered following the
relevant Performance Period, (ii) the relevant Performance Goals are achieved,
(iii) the Participant is employed for at least six (6) months during the
Performance Period and (iv) the Committee retains its negative discretion with
respect to such awards.

 

  (1) Normal Retirement. Normal Retirement shall mean (a) normal retirement as
defined in the applicable pension rules under the United States Steel
Corporation Plan for Employee Pension Benefits (Revision of 2003), or similar
USS subsidiary plan, or (b) retirement at any age with the consent of the
Committee; however, unless specifically consented to in writing by the
Committee, Normal Retirement does not include retirement under circumstances in
which the employee accepts employment with a company that owns, or is owned by,
a business that competes with USS, or its subsidiaries or affiliates.

 

6 of 7



--------------------------------------------------------------------------------

  (B) Resignation, Early Retirement and Termination for Cause. Following a
Participant’s Resignation, Early Retirement or Termination for Cause, all
pending Incentive Awards are forfeited.

 

  (1) Early Retirement. Early Retirement shall mean a retirement other than a
Normal Retirement.

 

7 of 7